Citation Nr: 0829552	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  00-23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Michael W. Dolan, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, sister and niece


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 13, 1948, to 
September 29, 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in July 
2003 when it was remanded for additional evidentiary 
development.  The issue on appeal was again before the Board 
in June 2004 when it was determined that new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder and the claim was denied.  The veteran appealed the 
Board's June 2004 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In a November 2006 
Order, the Court vacated the Board's June 2004 decision and 
remanded the matter back to the Board for readjudication 
consistent with the Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The above referenced November 2006 Order of the Court 
indicated that the Board's June 2004 decision was being 
vacated as the veteran was not provided with proper 
notification of the requirements to substantiate his claim as 
set out under 38 U.S.C.A. § 5103(a) and the holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  A review of the claims 
file reveals that the veteran still has not been provided 
with proper notification.  He must be provided with proper 
notification.  

In August 2008, the veteran's representative submitted 
written argument in support of the veteran's claim.  Included 
with the argument is a letter dated in October 2005 from a 
private physician to the veteran's attorney which includes a 
diagnosis of paranoid type schizophrenia dated from 1948 
while the veteran was enlisted in the U.S. Army.  The RO has 
not reviewed this evidence and the evidence was not 
accompanied by a waiver of review by the RO.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Under the circumstances, the case must be returned to the 
originating agency for preliminary RO review and preparation 
of a supplemental statement of the case that considers the 
new evidence if the benefits sought are not granted on the 
record.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
all proper notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The AMC/RO must also send the 
veteran notification that articulates the 
basis of the last final denial of his 
acquired psychiatric disorder claim; 
notifies the veteran of the evidence and 
information necessary to reopen his claim; 
and notifies the veteran of the evidence 
required to establish entitlement to his 
underlying service connection claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The AMC/RO should also send the veteran 
complete notice in compliance with 
Dingess/Hartman v. Nicholson which informs 
the veteran of how VA determines 
disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case which 
addresses all the evidence received 
subsequent to the last prior supplemental 
statement of the case and be afforded the 
appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

